ON REHEARING.
April 25, 1892.
Per Curiam.
Upon filing a petition for a rehearing in the above case it is argued that, as plaintiff corporation is entitled to the benefit of any estoppel which can be claimed by Thompson as against Ludlum, it was competent and material for it to show on the trial that Thompson called for, received, and, when taking the notes in question, relied upon, the report from the commercial agency; and to show the contents of the report. This view was not alluded to in the brief or upon the oral argument heretofore made by counsel, and did not occur to the writer of the foregoing opinion, although suggested in Hodge v. Ludlum, 45 Minn. 290, (47 N. W. Rep. 805.) The correctness of the position now taken with reference to testimony as to the report received and relied on by Thompson cannot well be questioned, for the doctrine of privity has an assured place in the law of equitable estoppel, and the last paragraph in the foregoing opinion should be expunged. But we adhere to the views already expressed concerning the testimony of Thompson and the cashier Gould as to what was told the latter by the former in regard to the report from the agency.
Motion for reargument denied, as the result would be unchanged.